DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-12 are currently pending.
Priority

    PNG
    media_image1.png
    155
    934
    media_image1.png
    Greyscale
(filing receipt dated 9/24/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 4-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2021.  Claims 1-3 are currently pending and under examination.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  in line 4 of the wherein clause of claim 1, the word –and—should be inserted before the limitation “substituted or unsubstituted C6-C30 aryl--.
claim 3, the word –and—should be inserted between the structures of formulae “1m” and “1n” and there should be a period --.—at the end of the claim.  Also see MPEP 608.01(m).
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (“Organocatalytic asymmetric Michael additions of Ketones to -unsaturated Nitro Compounds”, Master’s Thesis Paper, Korea University Graduate School, Department of Chemistry, February 2017, p. 1-117 of record in the IDS filed on 8/27/2020).

Nam is directed toward organocatalytic asymmetric Michael additions of ketones to-unsaturated nitro compounds (see whole document).  With particular regard to claims 1-3, Nam teaches the following compounds (1a) and (1b) (see p. 23-24):

    PNG
    media_image2.png
    174
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    223
    627
    media_image3.png
    Greyscale

	These compounds correspond to compounds “1h” and “1d”, respectively, of instant claim 3, and compounds of Formula 1 of claims 1 and 2 where X is S; R1 is 3-pentyl (unsubstituted C5 alkyl); and R2 is either 3,5-(CF3)2-Ph- or 4-CN-Ph- (substituted C6 aryls).

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (“Discovery of Bifunctional Thiourea/Secondary-Amine Organocatalysts for the Highly Stereoselective Nitro-Mannich Reaction of a-Substituted Nitroacetates” Chem. Eur. J. 2008, 14, p. 8094-8097, of record in the IDS filed on 8/27/2020).
	Han is directed toward bifunctional thiourea/secondary amino organocatalysts for stereoselective nitro-Mannich reactions (see whole document).  With particular regard to claim 1, Han teaches the following chiral organocatalysts (1g-1l and 1o, see p. 8094):

    PNG
    media_image4.png
    241
    224
    media_image4.png
    Greyscale
, wherein “Ar” is defined as 3,5-(CF3)2C6H3 at the bottom left hand corner of the scheme on p. 8094.  These compounds correspond to chiral organocatalysts of instant formula 1 wherein X is S or O; R1 is a substituted C1 alkyl; and R2 is a substituted C6 aryl.  

Claims 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (“Enantioselective Synthesis of trans-Dihydrobenzofurans via Primary Amine-Thiourea Organocatalyzed Intramolecular Michael Addition” J. Org. Chem. 2012, 77, p. 6208-6214, of record in the IDS filed on 8/27/2020).
	Lu is directed toward primary amine-thiourea organocatalyzed intramolecular Michael additions (see whole document).  With particular regard to claims 1 and 2, Lu teaches the following chiral organocatalysts (10-12, see Fig. 2 on p. 6209):

    PNG
    media_image5.png
    114
    148
    media_image5.png
    Greyscale
.  With respect to claim 1, these organocatalysts correspond to those of instant formula 1 wherein X is S; R1 is H; and R2 is an unsubstituted C6 aryl (R=Ph); a substituted C6 aryl (R = 3,5-(CF3)2C6H3); or a substituted C1 alkyl (R = 2CH).  With further respect to claim 2, R1 is H and R2 is phenyl (10) or 3,5-(CF3)2-Ph (11).

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennino (“Stereoselective amine-thiourea-catalysed sulfa-Michael/nitroaldol cascade approach to 3,4,5-substituted tetrahydrothiophenes bearing a quaternary center” Beilstein J. Org. Chem. 2016, 12, p. 643-647, of record in the IDS filed on 8/27/2020).
	Mennino is directed toward stereoselective amino-thiourea catalyzed sulfa-Michael/nitroaldol cascade reactions (see whole document).  With particular regard to claim 1, Mennino teaches the following chiral organocatalyst: 
    PNG
    media_image6.png
    144
    162
    media_image6.png
    Greyscale
 (see p. 644, Scheme 1).  This corresponds to a compound of instant formula 1 wherein X is S; R1 is an unsubstituted C5 alkyl; and R2 is 3,5-(CF3)2C6H3 (substituted C6 aryl).  

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (“Michael-Michael Addition Reactions Promoted by Secondary Amine-Thiourea: Stereocontrolled Construction of Barbiturate-Fused Tetrahydropyrano Scaffolds and Pyranocoumarins” J. Org. Chem. 2017, 82, p. 13594-13601, of record in the IDS filed on 8/27/2020).
	Zhang is directed toward Michael-Michael addition reactions promoted by secondary amine-thiourea organic catalysts (see whole document).  With particular claim 1, Zhang teaches the following chiral organocatalysts (II-VI) in Table 1 on p. 13595:
    PNG
    media_image7.png
    203
    192
    media_image7.png
    Greyscale
.  The organocatalysts correspond to those of instant formula 1 wherein X is S; R1 is an unsubstituted C3-C5 alkyl (II-V) or a substituted C3 alkyl (VI); and R2 is a substituted C6 aryl (3,5-(CF3)2-Ph).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622